Citation Nr: 1123887	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  09-07 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to reimbursement for tuition and supplies under Chapter 31 for vocational rehabilitation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1965 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a Board hearing at the RO in October 2010 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The record reflects that the Veteran filed a claim to add a dependant in  February 2010 and a claim of entitlement to service connection for heart disease in March 2010.  These claims do not appear to have been developed or adjudicated and are referred to the RO for adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the March 2009 statement of the case (SOC) indicates counseling sessions with a vocational rehabilitation counselor, a claim for vocational rehabilitation, a VA form 28-1905 authorization of entrance into rehabilitation, and other records regarding the Veteran's vocational rehabilitation and claim for reimbursement.  The claims file does not contain any of this documentation.  The Board cannot make a decision on the merits until all records relating to the Veteran's vocational rehabilitation and claim for reimbursement are associated with the claims file.  VA has a duty to obtain all records relevant to the Veteran's claim.. this duty applies to VA and other federal records.  38 C.F.R. § 3.159 (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file all VA records related to the Veteran's vocational rehabilitation and claim for reimbursement.  All attempts to obtain these records should be documented in the claims file.  The Veteran's vocational rehabilitation file must be associated with the record on appeal. 

2.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if reimbursement for tuition and supplies related to vocational rehabilitation may be granted.  If the benefit remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


